As filed with the Securities and Exchange Commission onJune 1, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08685 Rochdale Investment Trust (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Garrett R. D’Alessandro 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Rochdale Dividend & Income Portfolio Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 93.3% CONSUMER DISCRETIONARY: 6.4% Best Buy Co., Inc. $ Cherokee, Inc. McDonald's Corp. Regal Entertainment Group - Class A Weight Watchers International, Inc. CONSUMER STAPLES: 22.6% Altria Group, Inc. B & G Foods, Inc. - Class A BJ's Wholesale Club, Inc. (a) General Mills, Inc. H.J. Heinz & Co. Hershey Co./The J.M. Smucker Co./The Kimberly-Clark Corp. Kraft Foods, Inc. - Class A Lancaster Colony Corp. Lorillard, Inc. Philip Morris International Inc. Procter & Gamble Co./The Reynolds American, Inc. Sysco Corp. Unilever Plc - ADR (b) Vector Group Ltd. Wal-Mart Stores, Inc. ENERGY: 13.0% BP Plc - ADR (b) Buckeye Partners LP Chevron Corp. Dorchester Minerals LP Enbridge Energy Partners LP Energy Transfer Partners LP Enterprise Products Partners LP Exxon Mobil Corp. Kinder Morgan Energy Partners LP Nustar Energy LP Occidental Petroleum Corp. ONEOK Partners, LP Penn West Energy Trust (b) Plains All American Pipeline LP TransCanada Corp. (b) FINANCIALS: 5.9% Arthur J. Gallagher & Co. Babcock & Brown Air Ltd. - ADR (b) Bank of America Corp. Cincinnati Financial Corp. Comerica, Inc. FirstMerit Corp. NBT Bancorp, Inc. Travelers Companies, Inc./The U.S. Bancorp Whitney Holding Corp. HEALTH CARE: 5.8% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer Inc. INDUSTRIALS: 4.3% 3M Co. Cooper Industries PLC - Class A (b) Deluxe Corp. General Electric Co. Honeywell International, Inc. Landauer, Inc. Olin Corp. Weyerhaeuser Co. INFORMATION TECHNOLOGY & TELECOMMUNICATION SERVICES: 9.6% AT&T, Inc. Cellcom Israel Ltd. (b) CenturyTel, Inc. Consolidated Communications Holdings, Inc. Frontier Communications Corp. Iowa Telecommunications Services, Inc. Microsoft Corp. Verizon Communications, Inc. Windstream Corp. MATERIALS: 1.3% Acadian Timber Corporation (b) E.I. du Pont de Nemours & Co. Southern Copper Corp. REITS: 12.8% Apartment Investment & Management Co. - Class A Camden Property Trust Entertainment Properties Trust Health Care Property Investors, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. HRPT Properties Trust Liberty Property Trust Nationwide Health Properties, Inc. Pennsylvania Real Estate Investment Trust Sovran Self Storage, Inc. Tanger Factory Outlet Centers, Inc. Washington Real Estate Investment Trust SHIPPING & TRANSPORTATION: 2.5% General Maritime Corp. (b) Jazz Air Income Fund (b) Knightsbridge Tankers Ltd. (b) Nordic American Tanker Shipping Limited (b) UTILITIES: 9.1% Amerigas Partners LP Atmos Energy Corp. Cleco Corp. Duke Energy Corp. EQT Corp. Ferrellgas Partners LP Hawaiian Electric Industries, Inc. Integrys Energy Group, Inc. National Fuel Gas Co. Northwest Natural Gas Co. NSTAR OGE Energy Corp. Pinnacle West Capital Corp. Portland General Electric Co. Progress Energy, Inc. Spectra Energy Corp. Suburban Propane Partners LP United Utilities Group Plc - ADR (b) Total Common Stocks (Cost $54,959,863) PREFERRED STOCK: 0.1% REITS: 0.1% Public Storage Total Preferred Stock (Cost $44,000) SHORT TERM INVESTMENT: 6.4% Money Market Investment: 6.4% Fidelity Institutional Money Market Portfolio, 0.21% (c) Total Short Term Investment (Cost $4,089,775) TOTAL INVESTMENTS (Cost $59,093,638), 99.8% OTHER ASSETS IN EXCESS OF LIABILITIES, 0.2% TOTAL NET ASSETS, 100.0% $ (a) Non Income Producing. (b) Foreign Security. (c) 7-Day Yield. ADR American Depository Receipt. Rochdale Dividend & Income Portfolio SCHEDULE OF INVESTMENTS at March 31, 2010, Continued Summary of Fair Value Exposure (Unaudited) The Portfolio has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Portfolio's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
